Citation Nr: 0213707	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  97-35 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for stomach disease, 
including adenocarcinoma of the stomach.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in April 2001 for certain 
procedural considerations and that the action requested in 
the Board's remand has been accomplished to the extent 
possible.  This case is now ready for appellate 
consideration.


FINDING OF FACT

Stomach problems, including adenocarcinoma of the stomach, 
are not related to active service, presumptively or 
otherwise.


CONCLUSION OF LAW

Stomach problems, including adenocarcinoma of the stomach, 
were not incurred in service on either a direct or 
presumptive basis.  38 U.S.C.A. § 1110, 1112, 1116 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that this matter has already been 
developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  In this 
regard, following the veteran's submission of medical 
evidence proposing the possibility of a link between cancer 
of the stomach and the veteran's exposure to herbicides in 
Vietnam, the regional office (RO) advised the veteran of the 
evidence necessary to support his claim of a link between his 
stomach problems, including adenocarcinoma of the stomach, 
and service, afforded the veteran a comprehensive Department 
of Veterans Affairs (VA) examination, which included a review 
of the claims file and an opinion as to the probability of a 
relationship between the veteran's stomach cancer and 
service.  Thereafter, a May 2002 supplemental statement of 
the case advised the veteran of the notice and duty to assist 
provisions of the VCAA, the opinion that was obtained on his 
behalf, and the fact that the RO would not take additional 
steps to obtain his complete Social Security Administration 
(SSA) records unless the veteran advised that there were 
additional pertinent documents that were contained in those 
records that had not yet been reviewed.  Thus, the Board 
finds that the veteran was clearly aware of the action that 
had been or would be taken on his behalf by the RO, and of 
the additional evidence that he would still have to submit in 
order to succeed with his claim.  Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002).  Consequently, the 
Board finds that no additional notice or development is 
required in this matter pursuant to the VCAA.

The Board further notes that despite having an opportunity to 
submit additional evidence to support his claim prior to the 
return of this case to the Board for additional appellate 
review, in a letter submitted to the Board in September 2002, 
the veteran specifically indicated that he believed that he 
had stated his case the best that he could and that his 
appeal should be forwarded immediately to the Board for its 
decision.  It is also noted that while recent authority might 
be construed to require that the Board obtain the entire SSA 
file prior to its consideration of the instant claim, the 
Board finds that where there is evidence that SSA records 
were previously obtained (there is evidence that SSA records 
were obtained by the RO in June 1997, but it is not clear 
whether complete records were received), and the veteran 
himself requests that the matter be returned to the Board in 
the face of a specific request by the Board as to whether 
additional pertinent records are contained within the SSA 
claims file, further efforts to obtain any additional 
outstanding SSA records are not warranted.  

Finally, the Board observes that the veteran's claim 
continues to include consideration of direct and secondary 
service connection for stomach problems other than those 
associated with cancer, and that the opinion obtained by the 
Board does not address this aspect of the claim.  However, 
the Board finds that the veteran's contention in this matter 
has been predicated on the existence of an association 
between his stomach cancer and exposure to Agent Orange 
during service, and the record does not reflect any medical 
evidence establishing or seeking to establish a relationship 
between a stomach disorder other than that which is related 
to the veteran's cancer and service, either directly or by 
exposure to herbicides.  The Board would further note that 
while the veteran's claims file certainly reflects residuals 
of the veteran's cancer of the stomach, it does not reflect 
the existence of stomach disability independent of that 
cancer.  Consequently, the Board notes that as a matter of 
law, there is no separate stomach disability that can be 
linked to service on either a direct or presumptive basis.

In summary, the Board concludes that it may proceed to 
address the critical issue on appeal on the merits and that 
the critical issue for consideration is entitlement to 
service connection for adenocarcinoma of the stomach as 
secondary to Agent Orange exposure.

Service medical records do not reflect complaints or 
treatment for stomach problems, including stomach cancer.

Post-service private treatment records reflect a diagnosis of 
early peptic ulcer disease beginning in June 1993.  At this 
time, the examiner opined that this condition was secondary 
to conflict between the veteran and his stepson.  There was a 
diagnosis of gastritis in June 1994, and periodically 
thereafter for the next several years.  

In June 1996, the veteran received treatment for gastric 
ulcers and anemia associated with this condition.

Private treatment records thereafter reflect that signet ring 
gastric carcinoma was suspected and that in December 1996, 
the veteran underwent exploratory laparotomy with excisional 
biopsy of ulcerative portion of the stomach and then total 
gastrectomy with Roux-en-Y reconstruction using 
esophagojejunostomy and jejunojejunostomy in an 
antiperistaltic pouch.  During the procedure lymph-bearing 
tissue adjacent to the ulcer was taken.  The postoperative 
diagnosis was signet ring cell carcinoma and adenocarcinoma 
of the stomach.

A January 1997 private medical record reflects a discussion 
of the surgical procedure the veteran underwent the previous 
month, noting that pathologic analysis revealed a poorly-
differentiated adenocarcinoma which invaded through the 
mucosa and invaded multiple perigastric lymph nodes.  It was 
further noted that the veteran had recovered pretty 
uneventfully from his surgery and had decided against 
chemotherapy or radiation therapy.

A private medical report from Dr. H., dated in June 1997, 
reflects his opinion that "[t]here may be a link between his 
gastric cancer and herbicide exposure, since it has been 
known that exposure to Agent Orange could lead to chronic 
ulcers - peptic, gastric, and duodenal," and that 
"[c]hronic peptic ulcers could also lead to gastric 
carcinoma." 

VA treatment records from November 1997 reflect a diagnosis 
that included gastritis.

In February 1998, the veteran submitted certain articles, one 
of which dealt with the benefits of a particular form of 
herbal treatment with cancer and the other which addressed 
the possibility of a relationship between cancer and 
chlorinated drinking water.

VA outpatient treatment records for the period of February to 
June 1998 reflect that in February 1998, examination revealed 
that the veteran was status post total gastrectomy secondary 
to signet ring type of adenocarcinoma with no signs of 
metastases via scans or laboratory tests.  In June 1998, the 
veteran indicated that he was feeling "pretty good." 

VA examination in April 2002 revealed the VA examiner's 
review of the claims file and the veteran's report of no 
unusual digestive symptoms until about 1991, five years prior 
to his stomach surgery, at which time he developed mid 
precordial pain which he thought was angina since it was 
similar to a previous problem he had with a myocardial 
infarction in 1978.  Beginning in 1995, the veteran underwent 
multiple endoscopies which eventually led to surgery.  
Following surgery in 1996, pathological studies indicated 
moderately to poorly differentiated gastric adenocarcinoma, 
predominantly tubular type, with a lesser signet ring cell 
component showing invasion of the submucosa and metastases to 
multiple perigastric lymph nodes.  Following his surgery in 
December 1996, the veteran continued to suffer from various 
gastrointestinal symptoms.  The veteran noted increasing 
problems over the previous several months.  Specifically, he 
complained of acid burning mildly at least once per week, 
with severe symptoms on three or four occasions since his 
surgery.  His last episode was several weeks earlier, at 
which time severe pain interfered with his sleep over a three 
to four hour period.  He also reported a number of 
hypoglycemic problems.  There is no evidence of recurrence of 
his cancer.  Since his surgery, his lower intestine had not 
been a major problem, but he did note occasional mild 
problems with hemorrhoids.  He also had problems with easy 
fatigability.  

Physical examination revealed a well-healed midline vertical 
gastrectomy scar without evidence of herniation, and no 
abdominal tenderness throughout the abdomen.  The diagnoses 
included severe dumping syndrome and periodic hypoglycemia 
resulting from gastrectomy in December 1996, at which time he 
had reconstruction using an esophagojejunostomy and 
jejunojejunostomy antiperistal pouch.  The examiner went on 
to opine that he was unaware of any statistical relationship 
between dioxin exposure and gastric or duodenal ulceration 
and/or cancer of the stomach.  The examiner further noted 
that if a link became apparent, the veteran should be 
considered for service connection for this disorder.

As was noted above, the veteran contends that his signet ring 
carcinoma and adenocarcinoma of the stomach with metastasis 
to perigastric lymph nodes was due to Agent Orange exposure 
during the Vietnam War.  The Board finds, however, that the 
regulatory provisions for presumptive service connection 
after herbicide exposure do not support his claim.  Because 
the Secretary has not determined that a presumption of 
service connection for signet ring carcinoma and/or 
adenocarcinoma of the stomach is warranted for Agent Orange 
exposed veterans, such a presumption does not apply here.  38 
C.F.R. § 3.307, 3.309(e).

The fact that the Secretary has not determined that there is 
any presumptive basis to service connect signet ring 
carcinoma and/or adenocarcinoma of the stomach based on 
exposure to Agent Orange does not preclude the veteran from 
establishing such a relationship.  However, to do so, he must 
submit competent medical evidence to support his assertion.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  In this 
regard, the Board notes that it remanded this case in April 
2001 to insure that full consideration was given to whether 
the evidence established service connection outside of the 
current presumptive provisions found in 38 C.F.R. § 3.309.

In the instant case, the evidence in support of the veteran's 
assertion that his signet ring carcinoma and/or 
adenocarcinoma of the stomach was related to exposure to 
Agent Orange or was otherwise related to the veteran's active 
service consists mainly of the June 1997 medical opinion of 
Dr. H. who, without indicating the materials he had reviewed 
or whether he had reviewed the veteran's claims file, opined 
that "[t]here may be a link between his gastric cancer and 
herbicide exposure, since it has been known that exposure to 
Agent Orange could lead to chronic ulcers - peptic, gastric, 
and duodenal," and that "[c]hronic peptic ulcers could also 
lead to gastric carcinoma."  First, the Board notes that Dr. 
H. indicated that there "may be a link," and that such an 
equivocal statement, even by a medical care provider, is of 
little, if any, probative value.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
In addition, as was alluded to earlier, Dr. H. does not 
provide the evidentiary foundation that is the basis for his 
conclusion that "it has been known that exposure to Agent 
Orange could lead to chronic ulcers," and while he noted 
that the veteran had been a patient of his for a number of 
years, he did not indicate his review of the veteran's claims 
file or any treatment records dated prior to the point he 
began to treat the veteran.  

On the other hand, pursuant to the Board's remand, the 
veteran was examined by a VA examiner in April 2002, who did 
review the veteran's claims file and unequivocally concluded 
that he was unaware of any statistical relationship between 
dioxin exposure and gastric or duodenal ulceration and/or 
cancer of the stomach.  As there is also no contemporaneous 
treatment of stomach problems in service or after service 
until the 1990's, the Board finds that this evidence coupled 
with the VA examiner's opinion of April 2002, is far more 
probative and persuasive than the Dr. H.'s speculative 
opinion of June 1997, and that, therefore, a preponderance of 
the evidence is against the existence of any relationship 
between any post-service stomach problem, including signet 
ring carcinoma and/or adenocarcinoma of the stomach, and 
service, a period of one year following service, or exposure 
to Agent Orange during service.  

With respect to the statements of the veteran and his spouse, 
the Board would also point out that as lay persons, they lack 
the capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
would further note that the articles proffered by the veteran 
in February 1998 that dealt with efficacy of herbal treatment 
for cancer and a possible relationship between drinking 
chlorinated water and the development of cancer do not 
specifically address the issue of a possible relationship his 
stomach cancer and exposure to Agent Orange, and are 
otherwise too general to be of any probative value.  Thus, 
they also do not help the veteran's claim. 

In summary, the Board finds that a preponderance of the 
evidence is against the existence of any relationship between 
any post-service stomach problem, including adenocarcinoma of 
the stomach and service, a period of one year following 
service, or exposure to Agent Orange during service.  
Accordingly, the veteran's claim for service connection for 
stomach problems, including adenocarcinoma of the stomach, 
must be denied.  







ORDER

The claim for service connection for stomach disease, 
including adenocarcinoma of the stomach, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

